46 F.3d 1146
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Francisco CENTION-ROMERO, Defendant-Appellant.
No. 94-30108.
United States Court of Appeals, Ninth Circuit.
Submitted:  Dec. 19, 1994.Decided:  Jan. 6, 1995.

Before:  SNEED, D.W. NELSON, and TROTT, Circuit Judges.


1
MEMORANDUM**


2
Francisco Cention-Romero appeals his sentence under the Sentencing Guidelines for his guilty plea conviction to illegal re-entry in violation of 8 U.S.C. Sec. 1326(b)(2).  Cention-Romero contends that the district erred in not departing downward because his criminal history score overstated the seriousness of his prior conduct.  The District Court judge stated at the sentencing hearing "I understand I have discretion here, but I decline to give a downward departure."  Because a district court's discretionary decision not to depart downward is not reviewable on appeal, United States v. Morales, 898 F.2d 99, 103 n.2 (9th Cir. 1990), we AFFIRM.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3